Citation Nr: 0407902	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  01-02 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for renal insufficiency.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran served on active duty from March 1955 to December 
1957 and as a reservist with multiple periods of active duty 
for training and inactive duty training from 1952 to 1994.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran testified in support of his 
appeal at a hearing held at the RO before the undersigned in 
September 2002.  

In a written statement dated August 2000, the veteran appears 
to be raising claims of entitlement to VA benefits for 
cataracts, a heart attack and prostate cancer secondary to 
end-stage renal disease and a kidney transplant.  These 
matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has provided the veteran with adequate notice and 
assistance with his claim. 

2.  The veteran's renal disease is not related to a period of 
active or reserve service.   

3.  The veteran did not develop calculi of the kidney, 
cardiovascular-renal disease, or nephritis within a year of 
discharge from a period of active service. 


CONCLUSION OF LAW

Renal insufficiency was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 1137, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 
3.309 (2003). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for renal insufficiency (claimed as end 
stage renal disease and a kidney transplant).  The RO denied 
the veteran entitlement to this benefit in a rating decision 
dated September 2000.  This appeal ensues from that decision.   

I.  Development of Claim

After the veteran filed his claim, the law changed in regard 
to VA processing of compensation claims.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)).  The VCAA eliminated the concept of 
a well-grounded claim, which ha previously been the law, and 
redefined the obligations of VA with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim now before the Board 
because the matter was pending before VA when the VCAA was 
enacted.

The VCAA provides that VA must notify a claimant of the 
information and evidence needed to substantiate a claim and 
assist him in obtaining and fully developing all of the 
evidence relevant to that claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002).  The United States Court of Appeals 
for Veterans Claims (Court) has mandated that VA ensure 
strict compliance with these provisions.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In this case, for 
the reasons noted below, the Board finds that VA has complied 
with the notification and assistance provisions of the VCAA.  
Therefore, the Board's decision to proceed in adjudicating 
this claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

A.  Duty to Notify

First, in a letter dated June 2001, the RO informed the 
veteran of its expanded duties to notify and assist, 
explained that it was developing his claim pursuant to the 
latter duty.  The RO requested the veteran to submit any 
pertinent evidence he had to support his claim, including 
medical evidence linking a current disability to his period 
of active service, and indicated that it would assist the 
veteran in obtaining and developing all pertinent evidence 
provided he identified the source or sources of the evidence.  
The RO noted that it had already requested evidence in 
support of the veteran's claim, including service medical and 
personnel records from the National Personnel Records Center.    

The RO explained that it was required to make reasonable 
efforts to assist the veteran in obtaining all pertinent 
evidence, including medical records, employment records, and 
records from federal agencies, but that ultimately, it was 
the veteran's responsibility to ensure the RO's receipt of 
all pertinent information.  The RO requested the veteran to 
identify the names and addresses of individuals who had 
relevant records that needed to be secured, the approximate 
time frame covered by the records, and the condition for 
which the veteran was treated.  The RO told the veteran that 
he could obtain these records on his own initiative and send 
them to the RO.  The RO explained that, once all evidence was 
received, the RO would provide the veteran a medical 
examination or secure a medical opinion if it thought that 
such an examination or opinion was necessary to make a 
decision in the case.  

The Court recently held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 17 Vet. App. at 420-22 (2004).  The 
remainder of the Board's discussion in this section addresses 
the Pelegrini decision because, as previously noted, the RO 
in this case denied the veteran's claim in September 2000, 
before the enactment of VCAA.  Thereafter, in June 2001, the 
RO provided the veteran the aforementioned notice.  As 
indicated, this notice informed the veteran of the evidence 
and information needed to support his claim.  It also 
indicated that VA would assist the veteran in obtaining all 
outstanding evidence, but that in the meantime, the veteran 
should submit any pertinent evidence he had to support his 
claim.  See Pelegrini, 17 Vet. App. at 422 (holding that VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim); see also VAOPGCPREC 1-2004 (holding that the 
Court's statement in Pelegrini that section § 3.159(b)(1), 
explicitly, and section § 5103(a), implicitly, requires VA to 
request the veteran to provide all evidence in his possession 
that pertains to his claim is obiter dictum and not binding 
on the Board and that section § 5103(a) does not require VA 
to seek evidence other than that identified as necessary to 
substantiate a claim).  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial RO determination, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  Although the 
Court in Pelegrini did not address whether, and, if so, how, 
the Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-22.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Pelegrini, 17 
Vet. App. at 422 ("The Secretary has failed to demonstrate 
that, in this case, lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Court in 
Pelegrini appears to have left open the possibility that a 
notice error may be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for 
the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, strictly following the express holding in Pelegrini 
would require the entire rating process to be reinitiated 
when notice was not provided prior to the first agency 
adjudication.  This could not have been the intention of the 
Court.  Otherwise it would not have taken "due account of 
the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2) (West 2002); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is 
no implicit exemption for the notice requirements contained 
in 38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial 
error.").  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a) (West 2002), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  Essentially, 
there is no "adverse determination," as discussed by the 
Court in Pelegrini, for the veteran to overcome.  Pelegrini, 
17 Vet. App. at 422.  Similarly, a claimant is not compelled 
under 38 U.S.C. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  

In summary, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement in this case was 
harmless error.  Although the notice provided the veteran in 
June 2001 was prior to the first AOJ adjudication of the 
claim, it was sent prior to the transfer and certification of 
the veteran's appeal to the Board and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2003).   

Moreover, the RO provided the veteran additional notice with 
regard to his claim in letters dated June 2000, July 2000, 
August 2000, March 2001, a rating decision dated September 
2000, a statement of the case issued in February 2001, and a 
supplemental statement of the case issued in March 2002.  In 
those documents, the RO again informed the veteran of the 
information and evidence needed to substantiate his claim.  
See 38 U.S.C.A. §§ 5102, 5103 (West 2002).  As well, the RO 
notified the veteran of the reasons for which his claim had 
been denied, the evidence it had considered in denying that 
claim, and the evidence the veteran still needed to submit to 
substantiate his claim, and provided him the regulations 
pertinent to his claim.  



B.  Duty to Assist

The also finds that VA has fulfilled its duty to assist the 
veteran in obtaining and fully developing all of the evidence 
relevant to his claim.  See 38 U.S.C.A. § 5103A (West 2002).  
Specifically, the RO secured and associated with the claims 
file all evidence the veteran identified as being pertinent 
to his claim, including service medical and personnel records 
and private treatment records.  In addition, the RO developed 
the medical and lay evidence to the extent necessary to 
decide this claim.  First, it provided the veteran an 
opportunity to elaborate on his written statements by 
presenting testimony at a hearing held in September 2002.  
Second, in December 2000, the RO afforded the veteran a VA 
genitourinary examination, during which an examiner addressed 
the etiology of the disability at issue in this appeal.  
Third, in May 2003, the RO obtained a medical opinion from a 
nephrologist addressing the same matter and the Board 
subsequently obtained another medical opinion.

II.  Analysis of Claim

The veteran seeks service connection for renal insufficiency.  
He relates his renal disease to a strep infection he had many 
years earlier while returning from active duty for training.  
Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Further, with respect to reserve service, military, naval, or 
air service includes any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
from a disease or injury incurred in or aggravated by the 
line of duty, and any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from an injury incurred in or aggravated by 
the line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 
C.F.R. 
§ 3.6(a) (2003).  

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and calculi of the kidney, cardiovascular-renal disease, or 
nephritis became manifest to a degree of 10 percent within 
one year from the date of discharge, and there is no evidence 
of record establishing otherwise.  38 U.S.C.A. §§ 1101, 
1112(a), 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2003).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service (reserve) medical records dated since 1986, private 
medical records dated since 2000, letters from Paul A. 
Mennes, M.D., dated December 1986 and February 2000, a report 
of VA examination conducted in December 2000, and a written 
opinion of a VA nephrologist dated May 2003, establish that 
the veteran currently has a renal disorder. 

According to this evidence, during a routine physical 
examination in April 1986, a private physician conducted 
tests and found that the veteran had microscopic hematuria 
and proteinuria.  In May 1986, the veteran underwent an 
annual physical examination for the Navy Reserve, during 
which an examiner noted that the veteran had had a recent 
bout of nephritis secondary to a hepatitis B vaccine he had 
received six days earlier, but was improving.  In December 
1996, the veteran's private physician confirmed that, 
although the veteran still had a small amount of protein and 
persistence of hematuria in his urine, his renal function and 
urinary protein spill had improved.  The physician opined 
that the veteran's condition would remain stable, eventually 
improve and not hinder the veteran's activities with the 
Navy.  The same month, the examiner who conducted the May 
1986 Navy Reserve annual physical examination noted that the 
veteran had shown steady improvement during the previous nine 
months.  

Since 1986, the veteran has been treated for proteinuria and 
renal insufficiency.  In July 1993, a renal biopsy showed IgA 
nephropathy.  During the next two years, the veteran's renal 
disorder developed into end-stage renal disease, which 
necessitated peritoneal dialysis beginning in August 1995 and 
a kidney transplant in November 1997.  Since the transplant, 
the veteran's creatinine has been fairly well controlled.  

In written statements submitted in support of his appeal, as 
well as during a VA genitourinary examination and a September 
2002 hearing, the veteran has contended that he developed 
this renal disorder, which initially manifested as renal 
insufficiency and IgA nephropathy, as a result of a serious 
streptococcus (strep) infection he experienced during a 
period of active duty for training in June 1960.  The veteran 
has recalled that, while on a train trip returning from this 
period of training, he had difficulty swallowing.  The train 
conductor arranged for a doctor to board the train at an 
arranged stop for an evaluation of the veteran's throat.  The 
doctor commented that the veteran had a serious throat 
infection, administered an injection of penicillin, and 
advised the veteran to seek further medical treatment when he 
arrived home.  

The veteran said that he complied by visiting a Navy Medical 
Corps Officer who indicated that the veteran should not have 
been found physically qualified for release from his period 
of active duty for training.  This Officer referred the 
veteran to a private internist who took a throat culture, 
which revealed a serious strep infection with pus pockets.  
This infection allegedly necessitated an extended period of 
treatment, after which the veteran learned that, in some 
cases, there was a relationship between IgA nephropathy and 
strep infections.

The veteran has identified by name the Officer and private 
internist who treated his strep infection and asked VA to 
contact those individuals to verify that the alleged 
treatment occurred.  The Board finds that such action is 
necessary and would not change the factual situation 
presented.  The veteran has submitted service personnel 
records, specifically, orders for duty, confirming that he 
served on active duty for training from June 2, 1960 to June 
18, 1960.  The Board also finds that his written statements 
and testimony regarding the treatment he received during that 
time period are credible.  The question thus becomes whether 
the veteran's renal disorder may be related by competent 
medical opinion to the strep infection associated with a 
period of ACDUTRA or is otherwise related to service.

Two medical professionals have addressed this matter: a VA 
nurse practitioner and a VA nephrologist.  In December 2000, 
during a VA genitourinary examination, the nurse practitioner 
diagnosed, in part, nephropathy, status post-renal transplant 
for IgA nephropathy.  She opined that, because IgA 
nephropathy is a primary renal disease with renal 
insufficiency developing over 10 to 20 years and post 
infectious glomerulonephritis has a rapid onset of renal 
damage with acute glomerulonephritis developing within one to 
three weeks of a strep infection, the veteran's renal 
insufficiency was not related to his reported strep 
infection.  

Because the veteran questioned the opinion of the nurse 
practitioner in regard to the etiology of his renal disorder, 
and in view of his contentions and service, the Board in 
April 2003 sought an expert medical opinion through the 
Veterans Health Administration.  In a May 2003 opinion, the 
chief of nephrology at a VA medical center responded to the 
Board's request.  Based upon a review of the veteran's 
records, the doctor concluded that renal disease was not 
present prior to 1986.  The nephrologist based this 
conclusion on the following findings: (1) the veteran 
underwent multiple physical examinations prior to 1986, 
during which he did not note a history of hematuria or 
proteinuria, the dipsticks were negative for albumin and 
blood, and the blood pressures were normal; (2) a urinalysis 
conducted in May 1984 was normal; (3) during an examination 
conducted in May 1986, a physician noted a bout of nephritis 
beginning in February 1986 and decreasing BUN and creatine; 
and (4) at that time, the veteran had blood pressure of 
130/86 and urine that was positive for blood and protein. 

The veteran was provided with a copy of the May 2003 medical 
opinion in November 2003 and afforded a 60-day period for 
response.  The Board has not received any additional comment 
or evidence from the veteran and the period provided for 
response has elapsed.  As matters stand, no medical 
professional has linked the veteran's renal disorder to the 
June 1960 period of active duty for training or otherwise 
related the disease process to a period of active service.  

For an award of service connection under 38 U.S.C.A. § 1131, 
the record must provide competent evidence establishing the 
existence of a present disability resulting from service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Apart 
from his testimony and contentions, the veteran, who has some 
medical training, has not submitted medical evidence to 
establish that his renal insufficiency is related to a period 
of active or reserve service, including his June 1960 period 
of active duty for training.  The evidence does not otherwise 
establish and the veteran has not contended that calculi of 
the kidney, cardiovascular-renal disease, or nephritis 
manifested within a year of discharge from a period of active 
service.  

The Board must accord considerable weight to the opinion of 
the VA nephrologist, who is specially trained in the area of 
renal disorders.  The Board thus concludes that renal 
insufficiency was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  The 
evidence is not in relative equipoise or evenly balanced.  
Rather, the preponderance of the evidence is against the 
claim.  Consequently, the veteran may not be afforded the 
benefit of the doubt in the resolution of his claim and the 
appeal must be denied.  Should the veteran secure medical 
evidence supportive of his contentions, especially medical 
opinion evidence, he is of course free to apply to the RO to 
reopen his claim at any time.  







ORDER

Service connection for renal insufficiency is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



